DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on December 11, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 9-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	
	As to claim 3, it is unclear how the “plurality of via hole structures is closely arranged”.  Is the plurality of via hole structures closely arranged to another structure or is each via hole 
Furthermore, the term “closely” in claim 3 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

 	As to claim 9, it is unclear if “A display device”, as recited in the preamble, is referring to a different display device than that recited in parent claim 1.  Furthermore, “a gasket being located between the bending structure and the display panel opposite to the bending structure, wherein the gasket is the gasket of claim 1” (emphasis added) is confusingly worded.  It is unclear why the same gasket is referred to as “a gasket”.  Furthermore, “the gasket is the gasket of claim 1” seems unnecessary given that there is a single gasket recited in claim 1 and “the gasket” necessarily refers to it by antecedent basis.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 111312660 A), machine translation provided and hereafter “Wang”.

	
	As to claim 1, Wang teaches:
A gasket 3 for a display device, comprising a body 31, the body having a plurality of via hole structures 32 penetrating through the body in a same direction.  Wang teaches a bending region A having through holes formed therein and subsequently filled with a filling layer 32.  See Wang, FIG. 2.

	
	As to claim 3, Wang teaches the plurality of via hole structures 32 closely arranged to display substrate 1 and via hole structures in the plurality are closely arranged to each other.  Id.

	
	As to claim 4, Wang teaches in FIG. 2 a cross-sectional profile of the via hole structures, and the cross-sectional profile shape is a rectangle or polygon.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

 	Claims 2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1.

	
	As to claim 2, Wang teaches the body has a first portion A and a second portion B, the first portion and the second portion are an integral structure.  See Wang, FIG. 2.  
 	However, Wang does not teach a structure of the second portion is an arc-shaped structure.
 	On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the second portion, since such a modification would have involved a mere change in shape of Wang’s body material.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
	
	As to claim 5, Wang teaches a cross-sectional shape of the plurality of via hole structures is a rectangle or polygon, but does not teach a triangle, square, or a hexagon.  See Wang, FIG. 2.  
	On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the via hole structures, since such a modification would have involved a mere change in shape of an etch mask or a mere change in via hole etching formation parameters.  A change in shape is generally recognized as being In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
	As to claim 6, Wang is silent as to the body comprising polyterepthalic acid plastic.  
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use polyterepthalic acid plastic as the body material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As a matter of design choice, there are a limited number of materials that can be used for the body.  Thus, the use of polyterepthalic acid plastic is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  Nothing in Applicant’s disclosure establishes that polyterepthalic acid plastic presents a novel or unexpected result, thus selection of polyterepthalic acid plastic based upon suitability for the intended use is a design choice consideration within the skill of the art.
	

	As to claim 7, Wang teaches a body material comprising metal, which necessarily has better thermal conductivity than polyterepthalic acid plastic.  See Wang Machine Translation at p. 4.

	
	As to claim 8, Wang teaches a body material such as metal or one with an elastic modulus between 10 and 200 Gpa, but is silent as to the body material having better thermal conductivity comprising graphite, carbon fiber, or a combination of the two.  Id.
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use graphite, carbon fiber, or a combination of graphite and carbon fiber as the body material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As a matter of design choice, there are a limited number of materials that can be used for the body.  Thus, the use of graphite, carbon fiber, or a combination of graphite and carbon fiber is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  Nothing in Applicant’s disclosure establishes that graphite, carbon fiber, or a combination of graphite and carbon fiber presents a novel or unexpected result, thus selection of graphite, carbon fiber, or a combination of graphite and carbon fiber based upon suitability for the intended use is a design choice consideration within the skill of the art.

No Prior Art Applied
 	No prior art has been applied to claims 9-19. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829